Citation Nr: 0637849	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-44 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for sciatic neuropathy.

2.  Entitlement to service connection for diabetes mellitus, 
to include diabetic neuropathy.

3.  Entitlement to an increased rating for chronic cervical 
spine strain with radiculopathy and headaches, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had active service from October 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated July 2003 and 
September 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, which denied the 
benefits sought on appeal.

A hearing before the undersigned sitting at the RO was held 
in May 2006.  Transcripts of the hearings are of record. 

With regard to the claim of service connection for diabetes 
mellitus, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Haas v. Nicholson, No. 
04-491 (U.S. Vet. App. August 16, 2006), that reversed a 
decision of the Board of Veterans' Appeals (Board) which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.  


FINDINGS OF FACT

1.  In March 2006, an executed Appeal Cancellation Form was 
submitted to the Board, withdrawing the matter of entitlement 
to service connection for sciatic neuropathy. 

2.  The cervical spine disability is manifested by forward 
flexion of the cervical spine ranging from 0-35 degrees, a 
combined range of motion of under 170 degrees, neck pain and 
diffuse neck tenderness, with neither ankylosis nor 
intervertebral disc syndrome shown.

3.  There is no competent evidence of record of flexion of 
the cervical spine limited to 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of 
the issue of service connection for sciatic neuropathy are 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  The criteria for a disability rating in excess of 20 
percent for cervical spine strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5237, 5242, 5243 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a letter dated April 2005.  The 
originating agency informed the veteran of the evidence 
required to substantiate his claim for an increased 
disability rating for his service-connected cervical spine 
disability, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  The 
letter specifically noted the elements necessary to establish 
an increased rating, and specifically requested that the 
veteran submit any evidence in his possession that pertained 
to his claim.  Therefore, the Board finds that the veteran 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service private and 
VA medical records, which will be addressed as pertinent.  
During the May 2006 hearing before the undersigned, the 
veteran indicated that he would submit additional medical 
evidence consisting of private medical records, VA treatment 
records from the VA Clinic in Joliet, Illinois, and a Social 
Security Administration (SSA) decision relevant to his 
cervical spine disability.  The veteran submitted these 
records, with a waiver of consideration by the agency of 
original jurisdiction, directly to the Board in May 2006.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

In light of the Board's denial of the veteran's increased 
rating claim, no initial disability rating or effective date 
matter arises and so there can be no possibility of any 
unfair prejudice to the veteran under the holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not unfairly prejudicial to the veteran for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Sciatic Neuropathy

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  An Appeal 
Cancellation Form signed by the appellant, which specifically 
identifies the issue to be cancelled as "service connection 
for sciatic neuropathy" was submitted in March 2006.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2006).

Disability Evaluation for Chronic Cervical Spine Strain

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  
38 C.F.R. §§ 4.1, 4.2 (2006); see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Each disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2006) provide for consideration of functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

The RO initially granted service connection for the cervical 
spine disability by rating action dated in May 2003.  The 
disability was evaluated as 10 percent disabling, effective 
February 20, 2002.  That rating decision was not appealed 
within a year of the decision, and became final in May 2004.  
See 38 C.F.R. § 20.302(a).  By rating action dated in 
February 2006, the veteran's cervical spine disability was 
increased to 20 percent disabling, effective February 18, 
2005, based on range of motion limitations.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237-5243 (2006).  Thus, the 
primary focus will be upon the current level of the veteran's 
disability.  See Francisco, supra.

Under 38 C.F.R. § 4.71a, specifically Diagnostic Code 5237 
pertaining to limitation of motion of the cervical spine, a 
20 percent rating is warranted on evidence of forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; a combined range of motion of the cervical 
spine not greater than 170 degrees; muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis warrants the assignment of a 20 percent 
disability evaluation. 38 C.F.R. § 4.71a, Diagnostic Codes 
5237 & 5243.  A 30 percent rating is warranted on evidence of 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.

Private treatment records provided by A. Pendolino, D.C., the 
veteran's chiropractor, and treatment records from the Joliet 
VA Clinic, reflect treatment between April 2003 and December 
2005.  A private April 2004 treatment record reflects the 
veteran's subjective report of neck pain.  An undated private 
treatment record reflects flexion of 45 degrees and extension 
of 45 degrees of the cervical spine.  VA treatment records 
dated March and April 2004 reflect that the veteran 
complained of chronic neck pain.  A VA record dated February 
2005 reflects that the veteran was experiencing neck pain and 
that the medication Naproxen was not working.

A VA examination report dated in August 2005 reflects that 
the veteran reported neck pain of "7" on a scale of 10.  
Range of motion of the veteran's cervical spine was recorded 
as 0-35 degrees flexion and 0-35 degrees extension.  The 
examiner noted diffuse neck tenderness, normal alignment of 
the cervical spine, and no abnormalities or ankylosis.  The 
examiner diagnosed cervical strain. 

An October 2005 letter from Dr. Pendolino states that upon 
examination of the veteran in October 2005, using 
instrumentation, measured the veteran's cervical spine 
flexion at 20 degrees and a combined range of motion of the 
veteran's cervical spine under 170 degrees.  The letter does 
not reflect that the veteran's range of motion of the 
cervical spine was limited by pain, fatigue, weakness or lack 
of endurance.

With regard to the weight to assign to these medical 
opinions, the United States Court of Appeals for Veterans 
Claims (Court) has held that "[t]he probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ." Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993).  The findings reflected in the August 
2005 VA examination report and the October 2005 letter from 
Dr. Pendolino are essentially consistent in that they reflect 
symptomatology that satisfies the schedular criteria set 
forth under Diagnostic Code 5237 for a 10 or 20 percent 
rating.  The Board finds that the two reports have 
essentially the same probative weight.

At the May 2006 hearing the veteran testified to experiencing 
neck pain and headaches at the base of his head spreading 
over his head, sometimes incapacitating the veteran for 
several hours.  He also stated that he would submit to the 
Board VA and private medical records and a copy of an April 
2005 SSA decision finding the veteran totally disabled from a 
number of disabilities, including cervical spine disability.

The medical records and opinions reflect that the 
symptomatology of the veteran's service-connected cervical 
spine disability satisfies the criteria for a disability 
evaluation of 20 percent.  However, there is no competent 
evidence of record showing evidence of forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine (criteria for 30 percent rating) or 
unfavorable ankylosis of the entire cervical spine (criteria 
for 40 percent rating).  See 38 C.F.R. § 4.71, Diagnostic 
Code 5237.  Thus, the Board finds that the service-connected 
disability of chronic cervical strain with radiculopathy and 
headaches does not warrant a rating greater than 20 percent.  

A disability rating under Diagnostic Code 5243 is not 
warranted as there is no clinical evidence of intervertebral 
disc syndrome that is related to his service-connected 
cervical spine disability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 and Note 1 (2006).

The Board notes that the rating schedule also includes 
criteria for degenerative arthritis of the spine, which 
requires that arthritis be established by X-ray findings.  
38 C.F.R. § 4.17a, Diagnostic Codes 5003, 5010, 5242 (2006).  
However, there is no medical evidence of record reflecting X-
ray findings of arthritis of the veteran's cervical spine, 
and neither Dr. Pendolino nor the VA examiner referenced 
findings of arthritis in their respective reports.

The Board has also considered whether it would be appropriate 
to rate the veteran's disability as analogous to migraine 
headaches under Diagnostic Code 8100.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2006).  However, a higher 
rating under that Code would require evidence of 
characteristic prostrating attacks occurring on an average of 
once a month, and the evidence has not shown the nature and 
frequency of headaches that would warrant a higher rating.  
Id.

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45. Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the examination reports have shown complaints of pain, 
these complaints of pain do not warrant a rating in excess of 
20 percent under 38 C.F.R. §§ 4.40 and 4.45 because neither 
the VA examination findings nor Dr. Pendolino findings 
substantiate additional range-of-motion losses in the 
cervical spine due to pain attributable to the service-
connected disability, on use or during flare-ups, or due to 
weakened movement, excess fatigability, or incoordination.  
Further, these findings do not reflect muscle atrophy, excess 
fatigability, incoordination, disuse, or additional 
functional impairment of the cervical spine due to pain.  
Given the medical findings which do not reflect range of 
motion deficits that came close to the requirements for a 
rating in excess of 20 percent under either the old or new 
criteria, the Board finds that a preponderance of the 
evidence is against a finding of "additional functional 
loss" due to limitation of motion in the cervical spine 
caused by pain.  Accordingly, the Board finds that a rating 
in excess of 20 percent for the appellant's cervical spine 
disability is not warranted.

Finally, the Board considers the issue of whether either of 
the veteran's service-connected disabilities, alone, present 
an exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App  218, 
227 (1995).  The Court has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board may raise the question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd, supra.  No evidence 
has been presented showing factors not already contemplated 
by the rating criteria, such as frequent periods of 
hospitalization, due solely to either of the veteran's 
chronic cervical spine strain or headaches, as to render 
impractical the application of the regular schedular 
standards.  The regular schedular standards and the rating 
currently assigned adequately compensate the veteran for any 
adverse impact caused by his service-connected disability.  
Therefore, the Board finds that the criteria for submission 
for assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.

Accordingly, the Board finds that the veteran's service-
connected cervical spine disability warrants no more than a 
20 percent evaluation dating from February 2005.  Because the 
preponderance of evidence of record weighs against a greater 
evaluation for this time period, the doctrine of reasonable 
doubt is not applicable in this case.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 4.3 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

The appeal of entitlement to service connection for sciatic 
neuropathy is dismissed.

An evaluation greater than 20 percent for the service-
connected chronic cervical strain with radiculopathy and 
headaches is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


